Citation Nr: 0500799	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  97-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome.

2.  Entitlement to service connection for gastroesophageal 
reflux esophagitis, claimed as secondary to a service-
connected disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a spinal disorder 
diagnosed as degenerative disc disease (DDD) and ankylosing 
spondylitis.  

4.  Entitlement to service connection for residuals of 
injuries to the right arm and elbow.

5.  Entitlement to an increased rating for residuals of 
injury, fifth segment of sacrum with sprain of the sacroiliac 
joint, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  He also had periods of active duty for training, 
including a period from June 8 to 22, 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  

The Board has found that additional procedural and 
evidentiary development is required with respect to the 
claim, for an increased rating for residuals of injury, fifth 
segment of sacrum with sprain of the sacroiliac joint.  
Therefore, the issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.





FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not currently have temporomandibular 
joint syndrome.

3.  The veteran's gastroesophageal reflux esophagitis was not 
caused or aggravated by a service-connected disability.

4.  The RO denied service connection for a spinal disorder 
diagnosed as DDD on February 14, 1991, on the basis that the 
disorder had not been incurred in or aggravated by service.  
The veteran was notified in writing of the decision, but he 
did not perfect a substantive appeal within one year of 
notification.

5.  The additional evidence submitted since the previous RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a spinal disorder diagnosed as DDD and 
ankylosing spondylitis. 

6.  Chronic residuals of injuries to the right arm and elbow 
were not present during service, arthritis of the joints of 
the right arm was not manifest to a compensable degree within 
a year after separation from service, and a current 
disability of the right arm and elbow was not caused or 
aggravated by any event in service or by a service-connected 
disability.  





CONCLUSIONS OF LAW

1.  Temporomandibular joint syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

2.  Gastroesophageal reflux esophagitis, claimed as secondary 
to a service-connected disability, was not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).

3.  The additional evidence received since the February 14, 
1991 RO decision denying service connection for a spinal 
disorder diagnosed as DDD and ankylosing spondylitis does not 
constitute new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

4.  The RO's February 14, 1991 decision denying service 
connection for a spinal disorder diagnosed as DDD and 
ankylosing spondylitis is final and has not been reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2003).

5.  Residuals of injuries to the right arm and elbow were not 
incurred in or aggravated by service, and arthritis of the 
right elbow may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as letters dated in March 2001, June 2003 and August 2003, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claims.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOCs, including the new VCAA implementing 
regulation.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters in March 2001, June 
2003 and August 2003 and was given an ample opportunity to 
respond.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded personal hearings.  He was afforded VA 
examinations.  All available relevant evidence identified by 
the veteran was obtained and considered.  His medical 
treatment records have been obtained.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, yet another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  

I.  Entitlement To Service Connection For Temporomandibular 
Joint Syndrome.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran testified during the hearing held in January 2004 
that he developed temporomandibular joint syndrome as a 
result of an auto accident which he asserts happened during 
service in April 1985.  He presented similar testimony during 
a hearing held before a hearing officer at the RO in April 
2002.  

The Board has noted that the evidence includes an accident 
report dated in April 1985 which shows that the veteran was 
in fact involved in an automobile accident.  On the accident 
report it was noted that he was operating a vehicle owned by 
the National Guard.  A lay stated dated in July 2000 from 
another member of the Texas Army National Guard confirmed 
that the veteran was in that accident.  

A medical record from a service medical facility dated April 
26, 1985 shows that the veteran had a history of being 
involved in a motor vehicle accident on April 19, 1985.  He 
reportedly struck his left ear and developed a left ear ache, 
and mild dizziness with vertigo.  The assessment was 
questionable mild TMJ syndrome.  And left otitis externa.  

A letter dated in May 1999 from Douglas B. Hagen, M.D., of 
North Texas Medical Surgical, indicates that the veteran 
noted the onset of tinnitus and other symptoms after an auto 
accident in April 1985.  

Significantly, however, there is no evidence that the veteran 
had any type of qualifying service on that date.  His service 
personnel records show that his only active duty for training 
in 1985 was from June 7, 1985 to June 22, 1985.  Although the 
veteran states that his service retirement credits record 
reflects service from July 12, 1984 through July 11, 1985, 
this record simply indicates that he was a member of the Army 
National Guard during that period.  It does not indicate that 
he had active duty, active duty for training, or inactive 
duty training during that entire period of time.  
Nevertheless, even if the veteran is assumed to have been on 
inactive duty training on the date of the accident, there is 
still no evidence that the veteran currently has 
temporomandibular joint syndrome.  The only time TMJ was ever 
diagnosed was shortly after the accident in April 1985.  The 
disorder was not noted on a service examination conducted in 
August 1986.  The RO wrote to the veteran in September 1997 
and requested that he provide treatment records pertaining to 
TMJ dated later than April 1985, but he did not do so.  The 
May 1999 letter from Dr. Hagen does not contain a diagnosis 
of TMJ.  In addition, TMJ was not diagnosed on any of the VA 
examinations.  Finally, TMJ is not noted in any recent VA 
treatment records which have been obtained.  

In summary, the veteran does not currently have 
temporomandibular joint syndrome.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that service connection for temporomandibular 
joint syndrome must be denied as a disorder was not incurred 
in or aggravated by service.  

II.  Entitlement To Service Connection For Gastroesophageal 
Reflux Esophagitis, Claimed As Secondary To A Service-
Connected Disability.

The veteran is service-connected for residuals of injury to 
the sacrum and sacroiliac joint.  The veteran testified 
during the hearing held in January 2004 that he received pain 
medication for his service-connected disabilities, and this 
caused him to develop reflux and an ulcer.  

A letter dated in April 1997 from G. E. Adami, M.D., reflects 
that the veteran had a history of an acute injury to his back 
and neck in summer training in 1986.  He had physical therapy 
and recovered.  Over a period of years he developed more 
arthritis of his neck with loss of range of motion of the 
entire back typical of rheumatoid arthritis.  The doctor 
noted that the veteran had taken steroids as well as anti-
inflammatory drugs which caused problems with 
gastroesophageal reflux and ulcer of the esophagus.  This 
improved with medication.  

The report of an esophagus examination conducted by the VA in 
April 1998 shows that the examiner noted that the veteran was 
claiming service connection for an ulcer of the esophagus 
which he felt was secondary to medication taken for treatment 
of a service-connected disability.  Following examination the 
diagnosis was gastroesophageal reflux disorder with 
esophagitis, history of, probably secondary to anti-
inflammatory medication for which the veteran was prescribed 
for a generalized arthritis condition.  The examiner made the 
following comment:

In reviewing all the records, it would appear to 
this examiner that the esophageal problem, which 
probably was at least in part due to anti-
inflammatory medications, was not related to his 
service-connected condition of residuals of injury 
to the sacrum and sacroiliac joint.  This condition 
occurred as a result of treatment of severe 
generalized arthritis which was stated to be 
probably of rheumatoid nature.  

A VA medical treatment record dated in June 2003 shows that 
the veteran's diagnoses included a past medical history of 
gastroesophageal reflux disease.  On the June 2003 visit, he 
was seen for treatment of orthopedic disorders including 
chronic low back pain secondary to degenerative disk disease.  
The plans included restarting Vioxx, discontinuing Soma, 
starting Flexeril, and starting surfak.  A VA medical 
treatment record dated in July 2003 shows that the veteran 
reported that his "gut is on fire" and stated that the last 
time he had been seen by the VA his medications had been 
changed.  He wanted to know if something like that could 
cause the burning.  His medications were subsequently changed 
again.

The evidence shows that gastroesophageal reflux esophagitis 
was not present during service, was not manifest to a 
compensable degree within a year after separation from 
service, and was not caused or aggravated by any event in 
service or by a service-connected disability.  The 
medications which caused the veteran's stomach problems were 
prescribed for treatment of his non service-connected 
degenerative disk disease, and not for his service connected 
injury to the sacrum.  Accordingly, the Board concludes that 
gastroesophageal reflux esophagitis was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  

III.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Spinal Disorder 
Diagnosed
 As DDD And Ankylosing Spondylitis Claimed As Secondary
 To A Service Connected Disability.

On February 14, 1991, the RO denied service connection for a 
spinal disorder diagnosed as DDD.  The evidence upon which 
the RO formulated its previous denial of service connection 
may be briefly summarized.  In the decision, the RO 
specifically noted that the service medical records reflected 
that he sustained an injury to the sacrum during 1985 with a 
possible fracture.  On VA examination, the veteran had 
painful motion in the lumbar spine, degenerative disc disease 
throughout the lumbar and cervical spine, and limitation of 
motion in the lumbar spine.  The RO granted service 
connection for residuals of injury to the sacrum and 
sacroiliac joints, but denied service connection for 
degenerative disc disease of the lumbar and cervical spine.  
The RO noted that the degenerative disc disease of the 
cervical and lumbar spine was initially shown by medical 
evidence many years after the veteran's last period of 
service and was not shown to be related to the veteran's 
period of service.  Therefore, the RO concluded that service 
connection for such disorder was not warranted.  The veteran 
was informed in writing of the denial.  He did not perfect an 
appeal.  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is used to 
evaluate a claim to reopen. Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The first step involves a determination as 
to whether the evidence presented is new and material; and 
the second step is a review of all of the evidence of record 
to determine the outcome of the claim on the merits. Id.  The 
second step is only required if the evidence presented is 
found to be new and material, and thereby sufficient to 
reopen the claim at issue; if the evidence is not new and 
material then review on the merits is not justified. Manio, 
supra; see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim. 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001. 66 Fed. Reg. at 45,620.  Because the 
appellant's claim was received in April 2001, the amended 
regulations are not for application.

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested. Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence received since the RO's prior decision includes 
numerous VA and private treatment records that have been 
added to the claims file, but they generally do not contain 
any medical opinion relating current degenerative disk 
disease of the spine to service.  

Although some of the records show that the veteran generally 
related his problems to service, the fact that the veteran's 
own account of the etiology of his disability was recorded in 
his medical records is not sufficient to support the claim.  
In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court 
held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran testified during the hearing held in January 2004 
that he believed that his current spine problems are related 
to the injury in service when he fell on his sacrum.  The 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The Board has noted that an addendum dated in April 1997 from 
Dr. Hospers shows that he felt that the veteran's fall on a 
personnel carrier initiated his neck and back problems.  He 
also felt that this initial injury was the cause of the 
gradual progression of the "ankylosic spondylitis" that he 
had in the back.  However, he did not provide an explanation 
for that conclusion.  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The Board notes that there is no clinical data or 
other rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion is essentially unsupported.  See Bloom 
v. West, 12 Vet. App. 185 (1999).

The report of a spine examination conducted by the VA in 
April 1998 shows that the examiner reviewed the veteran's 
history of injuring his sacrum and sacroiliac joint in June 
1985.  Following examination, he concluded that the diagnosis 
was that the veteran had severe arthritis involving the 
entire spine, probably ankylosing spondylitis.  However, he 
stated that he believed that it was quite unlikely that the 
veteran's back condition was a progression of his sacral 
injury in service.  He noted that the exact cause of 
ankylosing spondylitis was incompletely understood, but it is 
not felt to be secondary to an isolated incident of trauma.  
He concluded by stating that he did not really think it was 
appropriate to blame the veteran's diffuse spinal disease on 
a traumatic incident.  

A VA disability evaluation examination was conducted in 
November 2002 in connection with a claim for an increased 
rating.  Following examination, the examiner made the 
following comments:

The question is asked to attribute what impairment 
to his SI injury there is separate from his 
nonservice-connected ankylosing spondylitis.  The 
patient has bilateral fusion of the sacroiliac 
joint as well as ankylosing spondylitis.  It is 
almost impossible to separate the ankylosing 
spondylitis from any 1985 injury to the inside 
joint.  It is the examiner's opinion that this is 
all one disease.

The Board has made a careful longitudinal review of the 
record.  It is observed that the previous RO decision denied 
service connection on the basis that the disorder was not 
incurred in or aggravated by service.  This decision was 
supported by the evidence which was then of record.  The 
Board notes that the additional evidence submitted since the 
1991 decision is essentially cumulative of evidence 
previously of record.  The Board observes that the medical 
evidence of record submitted subsequent to the RO decision 
does not include any supported competent evidence that the 
veteran's currently diagnosed back problems are related to 
service.  In reaching this conclusion, the Board has 
considered the statement by the VA examiner in November 2002 
in which he reported that nonservice-connected ankylosing 
spondylitis and the service connected residuals of an injury 
in 1985 were all one disease.  The Board concludes, however, 
that the examiner was not offering a nexus opinion indicating 
that there was a nexus between the veteran's inservice injury 
or his service-connected disability and the veteran's 
ankylosing spondylitis for which he currently seeks service 
connection.  In this regard, the Board notes that the 
statement was made within the context of an examination which 
was being performed for the purpose of establishing 
entitlement to an increased rating for the service-connected 
disability.  The examiner was specifically asked to 
differentiate between the service-connected and non service-
connected symptoms and impairment.  He had not been requested 
to offer a nexus opinion, and the Board finds that he was not 
offering such an opinion.  Although the examiner's opinion 
might provide support for a claim for an increased rating for 
the service-connected disability, when viewed in the proper 
context it does not provide support for a claim for service 
connection for the nonservice-connected ankylosing 
spondylitis.  

The Board further observes that the veteran has alleged in 
statements on appeal that he has a cervical and lumbar spine 
disorder which was aggravated during his period of service.  
The veteran certainly is competent to describe complaints of 
symptoms during service.  However, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation or to indicate that any actual 
identifiable aggravation of his disorder occurred.  Moreover, 
the veteran's current contentions essentially duplicate his 
contentions which were of record at the time of the previous 
denial of his claim.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  What was lacking at the time of the 
original decision and is still lacking is evidence that the 
disorder began in or was aggravated during service.  None of 
the additional evidence contains supported medical evidence 
of such a nexus.  Nothing in the VCAA requires the VA to 
reopen a claim that has been disallowed except when new and 
material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  Accordingly, the RO's decision 
denying service connection for a spinal disorder diagnosed as 
DDD and ankylosing spondylitis remains final and the claim is 
not reopened.  

IV.  Entitlement to Service Connection For Residuals Of
 Injuries To The Right Arm And Elbow.

Initially, the Board notes that the veteran's claim for 
service connection for a right arm and elbow disorder was 
previously denied by the RO in February 1991 and the veteran 
did not appeal.  However, the RO has determined in a 
statement of the case dated in August 2002 that the veteran 
has reopened that claim by presenting new and material 
evidence.  The claim was previously denied in February 1991 
on the basis that there was no evidence that the veteran had 
a current disability of the right arm and elbow.  The veteran 
has now presented evidence of a current disability, and his 
claim has been reopened.  

The veteran testified during the hearing held in January 2004 
that he injured his right arm and elbow during service in 
1982, but did not get treatment out of respect to the other 
person who was involved.  He also asserts that he reinjured 
his arm in June 1985 when he dropped down a tank hatch and 
his arm got wedged and folded up underneath him.  

A private medical treatment record from William D. Hospers, 
D.O. dated in August 1985 shows that the veteran reported 
being at a Texas National Guard summer training camp and 
falling while climbing down a tank hatch and hitting his 
right elbow on the rim of the opening and then falling on his 
tailbone.  His chief complaint was of having low back pain.  
Following examination, the diagnosis was subluxation of right 
sacroiliac join and fracture of the 5th segment of sacrum. 
There were no findings or diagnoses pertaining to the elbow.  

A written stated dated in April 1986 reflects that an officer 
from the United States Army 829th Station Hospital reported 
that the veteran was on active duty for training in May or 
June 1983 at which time a door was slammed on his right elbow 
and arm.  He reportedly complained about the arm for several 
days after the incident, but did not seek medical treatment 
at the time.  A written statement dated in May 1986 from 
William D. Hospers, D. O., indicates that he examined the 
veteran concerning pain in the right elbow following an 
injury in the reserves.  He found tenderness over the lateral 
humeral condyle, which he said was usually due to a tear of 
the extensor mechanism.  

The report of medical history given by the veteran in August 
1986 in connection with his position with the Texas Army 
National Guard shows that he denied having a history of a 
painful or trick elbow.

A private X-ray report dated in March 2000 indicates that an 
X-ray of the right elbow was interpreted as showing (1) 
degenerative changes in the elbow with no definite fracture 
seen; and (2) a 7 mm oval bony density along the lateral 
epicondyle.  It was stated that this may simply represent the 
ununited ossification center of the lateral condyle.  

A letter dated in November 2000 from Jill Wolf, M.D., shows 
that the veteran had been seen in the office on several 
occasions for pain in the right lower spine and right elbow.  
He reportedly initially injured his elbow when falling 
through a tank hatch, and had pain at least since 1985.  It 
was reported that in 1985 he was evaluated by Dr. Hospers and 
was diagnosed with subluxation of the right sacroiliac joint, 
fracture of the 5th segment of the sacrum and also with a 
probable tear of the extensor mechanism of the right elbow.  
It was stated that this was well documented by Dr. Hospers in 
a letter dated 8/16/1985.  The examiner stated that since his 
initial injury in 1985 the veteran had continued to suffer 
from chronic back and elbow pain.  

The report of an orthopedic examination conducted by the VA 
in March 2001 shows that the veteran gave a history of 
falling in an armored vehicle.  He stated that his elbow had 
bothered him ever since that fall.  Following examination, 
the examiner made the following diagnosis and comments:

Right elbow condition, unless there is some old 
fracture identifiable on the x-ray or some evidence 
of old trauma it is going to be difficult to state 
the elbow impairment is due to the fall on the 
armored vehicle.  The elbow actually functions 
reasonably well with only mild restriction of 
movement.  I do not find any definite evidence of 
muscle weakness about the elbow.  The patient's 
general strength is down of course because of his 
spondylitis and forced inactivity.  

The elbow X-ray taken in connection with the VA examination 
was subsequently interpreted as being normal.  

The Board finds that the opinion by the VA physician, which 
is to the effect that any current elbow problems are not due 
to the reported injury in service, is credible  The opinion 
is consistent with the most contemporaneous treatment record 
from Dr. Hospers from August 1985, shortly after the reported 
occurrence of the injury, which does not contain any findings 
or diagnoses pertaining to the elbow.  Although Dr. Hospers 
later made a statement in May 1986 in which he reported 
having examined the patient and finding tenderness over the 
right elbow, it is clear that this statement was not an 
actual treatment record, but was prepared for use in 
connection with a claim.  The Board is of the opinion that 
the prior treatment record dated in 1985 in which there were 
no findings regarding the right elbow, has higher probative 
value.  

Finally, the Board notes that the opinion from Dr. Wolf 
indicates that it is based in part on a letter dated in 
August 16, 1985, in which Dr. Hospers reportedly documented a 
tear of the elbow.  However, review of Dr. Hospers August 16, 
1985 letter does not contain any such findings.  To the 
extent that Dr. Wolf was actually referring to a letter from 
Dr. Hospers dated in May 1986, the Board notes that the Board 
has, for reasons explained above, already rejected the 
substance of the May 1986 letter from Dr. Hospers.  Any 
secondary medical opinion (such as that from Dr. Wolf) based 
on that letter must also be rejected.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  Based on the 
foregoing evidence, the Board finds that chronic residuals of 
injuries to the right arm and elbow were not present during 
service, arthritis of the joints of the right arm was not 
manifest to a compensable degree within a year after 
separation from service, and disability of the right arm and 
elbow was not caused or aggravated by any event in service or 
by a service-connected disability.  Accordingly the Board 
concludes that residuals of injuries to the right arm and 
elbow were not incurred in or aggravated by service, may not 
be presumed to have been incurred in service, and were not 
proximately due to or the result of a service-connected 
disability.  


ORDER

1.  Service connection for temporomandibular joint syndrome 
is denied.

2.  Service connection for gastroesophageal reflux 
esophagitis, claimed as secondary to a service-connected 
disability, is denied.

3.  New and material evidence has not been presented to 
reopen a claim for service connection for a spinal disorder 
diagnosed as DDD and ankylosing spondylitis claimed as 
secondary to a service connected disability.  The appeal is 
denied.

4.  Service connection for residuals of injuries to the right 
arm and elbow is denied.





REMAND

Regarding the claim for a higher rating for the veteran's 
disorder of the sacrum and sacroiliac joint, the Board notes 
that there has been a change in the rating criteria which 
pertain to disorders of the spine.  The VA has issued revised 
regulations concerning the sections of the rating schedule 
that deal with intervertebral disc syndrome.  67 Fed. Reg. 
54345-54349 (August 22, 2002).   The Board also notes that 
for spine disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See VAOPGCPREC7-2003.  The 
diagnostic codes which have been changed include diagnostic 
code 5294, under which the veteran's disorder of the sacrum 
has been rated.  The Board notes that the RO has not yet 
applied the new criteria, and has not notified the veteran of 
the criteria so as to allow him to present arguments as to 
why a higher rating might be warranted under the new 
criteria.  

The Board also finds that another VA examination is required 
for proper evaluation of the claim.  A new examination would 
allow an opportunity to obtain information necessary for 
evaluating the spine disorder under the new rating criteria.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following 
development:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the sacrum.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
disorders in detail.  The examiner should 
state the range of motion of the 
veteran's hips, back and spine, in 
degrees, noting the normal range of 
motion.  All findings necessary to 
evaluate the veteran's spine disorder 
under the revised Diagnostic Code 5293 
for rating intervertebral disc syndrome, 
as well as the new General Rating 
Formula for Diseases and Injuries of the 
Spine should be provided.  The examiner 
should identify the limitations on 
activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disabilities 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
areas exhibit weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disabilities.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  
Specifically, the RO should readjudicate 
the veteran's claim for a higher rating 
for his sacroiliac disorder under the 
revised Diagnostic Code 5293, as well as 
the new General Rating Formula for 
Diseases and Injuries of the Spine.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim such as 
the revised rating criteria.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


